Citation Nr: 0425023	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  99-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran had active service from March 1963 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
not been received to reopen claims of service connection for 
hearing loss and tinnitus.  Further, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from April 4, 1997.

Since the veteran is requesting a higher initial rating for 
his PTSD, the Board has recharacterized this issue as 
involving the propriety of the initial rating in light of the 
important distinction noted in Fenderson v. West, 12 Vet. 
App. 119 (1999).

A hearing was scheduled at the RO in May 2003 before a 
Veterans Law Judge of the Board (Travel Board hearing).  The 
veteran did not appear at the scheduled hearing.  He has not 
contacted the Board to explain his absence or to request that 
his hearing be rescheduled.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2003).

In August 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his petition to reopen his claims for 
service connection for hearing loss and tinnitus and his 
claim for an increased initial rating for PTSD, and of whose 
responsibility, his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to these 
claims have been obtained. 

2.  In August 1988, the RO denied the veteran's claim for 
service connection for hearing loss and tinnitus; later that 
month, the RO sent him a letter notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  

3.  In decision letters dated in January 1989, and May 1990, 
the RO again denied the veteran's claims for hearing loss and 
tinnitus.  He did not file a timely appeal.

4.  The additional evidence received since that May 1990 RO 
decision letter is either duplicative of the evidence of 
record when that decision was issued or is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.

5.  The veteran's PTSD has been productive of moderate 
occupational impairment due to anger, depression, frequent 
nightmares, intrusive recollections, exaggerated startle 
response, some hypervigilance, decreased pleasure in daily 
activities, emotional detachment, sleep problems, and 
concentration problems.


CONCLUSIONS OF LAW

1.  The August 1988 decision denying the claim for service 
connection for hearing loss and tinnitus, and the January 
1989 and May 1990 RO decision letters are final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been submitted since 
that May 1990 decision letter to reopen these claims.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 50 percent disability 
evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The United 
States Court of Appeals for Veteran Claims' (Court's) 
withdrew its opinion in Pelegrini 17 Vet. App. 412 (2004) and 
issued the decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) in its stead.  Pelegrini II held, 
in part, that when a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a), 3.159(b)(1) 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant has the right to subsequent VCAA 
content-complying notice and proper VA process.

The Court's decision in Pelegrini II also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) 
Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).

In the present case, regarding the issue of entitlement an 
increased initial rating for PTSD, a substantially complete 
application was received in April 1997.  Thereafter, in a 
rating decision dated in April 1998, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating.  The veteran appealed for a higher initial rating.  
And in a January 2004 letter, the RO provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  A supplemental statement of the case 
(SSOC) issued in May 2004 again informed him of the evidence 
and information necessary to substantiate his claim, the 
information and evidence that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claim-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA were cured by the subsequent notices 
provided to the appellant in January 2004 prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After notice was provided, the case was readjudicated, 
as evidenced by the May 2004 SSOC.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The veteran has not identified any additional treatment for 
the conditions at issue.  In addition, he was provided two VA 
examinations for his PTSD.  Therefore, the subsequent VA 
action cured any defect with respect to the timing of the 
VCAA, and to decide the appeals would not be prejudicial 
error to him.  See Pelegrini II, supra.

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

Hearing Loss and Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

An August 1988 RO rating decision denied service connection 
for hearing loss and tinnitus on the basis that the 
conditions were not incurred or aggravated in service.  The 
veteran's service medical records were negative for any 
complaints of or treatment for hearing loss or tinnitus.  The 
veteran was treated for a shrapnel wound to the right ear in 
March 1965, was given appropriate treatment, and returned to 
duty.  On discharge examination in March 1967, spoken voice 
and whispered voice hearing tests were normal.  The RO 
notified the veteran of that decision later that same month 
and apprised him of his procedural and appellate rights.  He 
was also sent RO decision letters in January 1989 and May 
1990.  He did not appeal, however.

Since the veteran did not timely appeal that RO decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's May 1990 decision letter, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if the claim is 
well grounded, VA may proceed to evaluate the merits of the 
claim after ensuring the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999) (en banc) and Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA notice and 
duty to assist requirements have been satisfied.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).

The regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence was amended.  However, 
this amendment to 38 C.F.R. § 3.156(a) applies only to 
petitions to reopen finally decided claims that were received 
on or after August 29, 2001.  The veteran's request to reopen 
his claim was received in April 1997, over four years prior 
to that cutoff date.  So the amended regulation does not 
apply to his current appeal.  Instead, the Board must 
consider his application under the former version of § 3.156.

According to the former version of § 3.156(a), new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim, must bear directly and substantially upon the 
specific matter under consideration, and must raise a 
reasonable possibility of substantiating the claim to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The veteran and his representative contend that he suffers 
from hearing loss and tinnitus due to sustaining a shrapnel 
wound in service.  As for the evidence received since the 
RO's May 1990 decision letter, the medical records do not 
show that the veteran has a current hearing loss or tinnitus 
due to service.  These new records are new, however, they are 
not material, as they do not show that the veteran has a 
current hearing loss or tinnitus due to service.  In a VA 
social work service report dated in December 1988, the 
veteran reported no hearing loss.  On a VA PTSD examination 
tinnitus was listed as an Axis III diagnosis.  Again, there 
is no evidence of record linking any current hearing loss or 
tinnitus to service.

The various statements from the veteran are not new because 
they merely reiterate allegations previously made - 
essentially that the veteran has hearing loss and tinnitus 
attributable to events in service.  But merely making the 
very same arguments in the current appeal, when previously 
made, is also an insufficient basis to reopen the claim.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, even 
if, per chance, their allegations were new (which, again, 
they are not), they still would not be material because, as 
laypersons, they do not have the necessary medical training 
or expertise to give a competent opinion on medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since none of the evidence submitted since the RO's May 1990 
decision letter demonstrates a nexus between any current 
hearing loss or tinnitus and the veteran's service in the 
military, none of the evidence is both new and material.  
This being the case, the claims cannot be reopened.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

PTSD

In December 1988, the veteran was admitted to a VA facility 
for alcohol detoxification and rehabilitation.  A VA 
psychology consultation report noted that the veteran had 
minimal symptoms of PTSD, and was invited to join a Vietnam 
veteran therapy group, but he declined the invitation.  

A VA examination was conducted in November 1997.  The veteran 
reported that, while serving in Vietnam, he witnessed the 
wounding of his friend from 10 feet away, sustained a 
shrapnel wound of the left ear, and witnessing the youngest 
man in his platoon being killed by the enemy.  He reported 
that he has experienced recurrent nightmares of these 
experiences, fearing being killed, avoiding situations that 
would remind him of his Vietnam experiences, feeling 
detached, irritability, anger, hypervigilance, depression, 
and has considered suicide twice.  

Examination noted that the veteran's speech was normal, 
affect was appropriate, and mood was okay at the time.  There 
was no formal thought disorder, the veteran was fully 
oriented, concentration and memory were intact, and judgment 
was adequate.  The Axis I diagnoses were PTSD, chronic with 
delayed onset; alcohol dependence; and depressive disorder, 
not otherwise specified (in remission).  The Axis II 
diagnosis was none.  The Axis III diagnoses were hypertension 
and low back pain.  The Axis IV psychosocial stressor was 
social isolation.  The Axis V Global Assessment of 
Functioning Scale (GAF) was 58.

The examiner stated that the veteran had a mild form of PTSD 
related to his service in the military.  The examiner also 
stated that the veteran's depressive disorder was also mild 
and secondary to his PTSD.  

A VA examination was conducted in May 2002.  The examiner 
noted the previous November 1997 VA examination and stated 
that the GAF of 58 assigned at the time of that examination 
reflected moderate impairment.  The examiner also stated that 
the veteran has had no formal treatment for his PTSD.  The 
veteran reported frequent nightmares, intrusive 
recollections, exaggerated startle response, some 
hypervigilance, decreased pleasure in daily activities, 
emotional detachment, a sense of foreboding and doom about 
the future, sleep problems, and concentration problems.  
Examination noted that the veteran's speech was somewhat 
lacking in spontaneity, but was relevant, coherent and 
adequately productive.  There were no thought disorders.  The 
veteran was oriented.  The veteran's short-term memory and 
concentration were intact.  His affect was constricted but 
appropriate.  His mood was mildly depressed.  

The Axis I diagnosis were PTSD, chronic and moderate, and 
alcohol abuse, ongoing.  The Axis II diagnosis was deferred.  
The Axis III diagnosis was tinnitus, knee problems, low back 
problems, and hypertension.  The Axis IV psychosocial 
stressors were initial precipitant of PTSD was Vietnam War 
experiences, current stressors include financial limitations.  
The Axis V GAF was PTSD-63, alcohol abuse-58; total-59.

The examiner noted that the veteran has not had any 
significant deterioration of functioning since the November 
1997 VA examination, and that the veteran may have had some 
improvement in functioning.  The examiner noted that if the 
veteran did attempt to find employment, his PTSD would 
interfere with his employment.  The examiner noted that the 
veteran's PTSD resulted in mild to moderate impairment in his 
current level of personal and social adjustment; and moderate 
impairment in his current level of occupational functioning.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his PTSD, the Board must 
consider his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Thus, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record that 
bears on occupational and social impairment . . . ." See 38 
C.F.R. § 4.126(a) (2002).  The veteran's PTSD was assigned a 
30 percent disability evaluation pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).  A 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, the veteran's PTSD most closely approximates 
the criteria for an initial 50 percent rating.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  The objective medical 
evidence of record indicates that the veteran has more than 
"occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks."  Thus 
the veteran's moderate impairment in occupational functioning 
as noted by the VA examiner who conducted the latest VA 
examination is more closely approximated by the criteria for 
a 50 percent rating.  The veteran is not entitled to the next 
higher, 70 percent, rating as he does not demonstrate most of 
the symptomatology required for that rating.  In addition, 
the two VA examinations assigned GAF scores of 58 and 63, and 
these scores represent, at best, moderate disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995) [veteran was 
rated at 50 percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM-IV (AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
FOURTH EDITION)].  As such, the Board finds that the veteran's 
PTSD more closely approximates a 50 percent disability 
evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.

In conclusion, the Board finds that with resolution of 
reasonable doubt in the appellant's favor, the evidence is in 
favor of a finding of entitlement to an initial disability 
evaluation of 50 percent for PTSD under the rating criteria.


ORDER

The petition to reopen the claims for service connection for 
hearing loss and tinnitus is denied as new and material 
evidence has not been submitted.

Entitlement to an initial increased rating for PTSD of 50 
percent is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



